Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The rejection under section 103 is maintained:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 14, 16, 18, 34, 38, 41, 43, 46, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Doronina et al. ("Doronina", US 7,994,135) in view of Balan et al. ("Balan", Bioconjugate Chem., 2007, 18, 61-76,).

Doronina teaches preparing antibody drug conjugates by reducing one or more disulfide bonds in a binding protein and reacting with a conjugating agent (column 192, lines 10-37 and Figure 36). Doronina teaches incubating Trastuzumab with dithiothreitol (reducing agent) and reacting with drug linker reagent (conjugating agent). Doronina teaches antibody drug conjugate of Trastuzumab-MC-vc-PAB-MMAE (columns 49-50) (Antibody-maleimidocaproyl-val-cit-para-aminobenzyloxycarbonylmonomethylauristatin F). The linker MC-vc-PAB has the structure:

    PNG
    media_image1.png
    266
    505
    media_image1.png
    Greyscale

Doronina teaches amino acid spacer units that can be used as linkers which include alanine and valine in the table list (column 65, lines 15-50). However, Doronina does not explicitly teach the polyethylene glycol spacer or the three carbon bridge attachment of the antibody. However, Balan teaches site specific pegylation of protein disulfide bonds using a three carbon bridge. Balan teaches that conjugation is conducted to a protein by using a bis-alkylation unsaturated monosulfone functionalized PEG reagents (Abstract, Scheme 1, page 65, Figure 1):

    PNG
    media_image2.png
    275
    887
    media_image2.png
    Greyscale

 Balan teaches that the antibodies can be conjugated across a disulfide bond without destroying their tertiary structure of abolishing biological activity (Abstract).
Importatntly, the addition of sulfone reagent conjugating system would provide the polyethylene glycol spacer or the three carbon bridge attachment of the antibody, namely, the required structure:

    PNG
    media_image3.png
    100
    249
    media_image3.png
    Greyscale

	
	In this way, those of ordinary skill could have applied the monosulfone reagent method of Balan, instead of the MC coupling, in a predictable fashion for the purposes of obtaining the recited disulfide conjugates.  Specifically, Doronina teaches the typical Trastuzumab-MC-vc-PAB-MMAE conjugates with the MC coupling.  Doronina is added for the proposition that pegylated disulfide is applicable to this method of antibody coupling.  Specifically, Doronina teaches that this coupling technique was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other conjugate moieties, such as the vc-PAB-MMAE moiety, would have yielded predictable results.  Accordingly, using the sulfone reagent method of Balan to obtain the recited pegylated disulfide conjugates would have been prima facie obvious.



    PNG
    media_image4.png
    104
    285
    media_image4.png
    Greyscale
, and moreover, provides reason to use this linkage:


    PNG
    media_image5.png
    388
    606
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    292
    504
    media_image6.png
    Greyscale

Doronina merely demonstrates what was accepted in the art: Val-Cit-PAB-MMAE is a protease liable linker drug conjugate that is widely known and used. In this context those of ordinary skill would have had a reasonable expectation that combining Val-Cit-PAB-MMAE with this linkage, which Balan teaches exploits antibody disulfides without disrupting tertiary structure, could successfully provide a therapeutic ADC.  Indeed the require reasonable expectation of success is provided here see MPEP 2144.08 (“obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”).
Applicant argues that the claims are commensurate with the alleged showing of unexpected results.  However, a comparison of the species of Example 14, as covered in the Declaration:

    PNG
    media_image7.png
    147
    632
    media_image7.png
    Greyscale

and the genus of claim 1:

    PNG
    media_image8.png
    138
    610
    media_image8.png
    Greyscale
clearly shows the disparity between the claims and any alleged showing.  Moreover, Applicant has not performed any side-by side comparison between the recited ADC’s and other ADC’s.  Therefore, any results cannot be said to be surprising or unexpected.  Therefore, the rejection is maintained.
 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642